Citation Nr: 1520004	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee disorder, rated as 10 percent disabling for the period prior to September 16, 2008; at 10 percent disabling beginning on November 1, 2008; and at 30 percent disabling from April 1, 2014 to July 1, 2014. 

2.  Entitlement to a disability rating in excess of 30 percent for a right knee disorder, status-post total knee arthroplasty, beginning on July 1, 2012.

3.  Whether new and material evidence has been received to reopen the claim of service connection for Hepatitis, to include Hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to November 1977 and from June 1986 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In a June 2009 rating determination, the RO assigned a temporary total evaluation based upon convalescence for the Veteran's left knee disability for the period between September 16, 2008 and October 31, 2008 pursuant to 38 C.F.R. § 4.30; a 10 percent rating was assigned as of November 1, 2008.  The 10 percent disability evaluation remained in effect until January 30, 2013.  From January 30, 2013 to April 1, 2014, a 100 percent disability evaluation was assigned as a result of the Veteran having undergone a left total knee replacement.  A 30 percent disability was assigned from April 1, 2014 to July 1, 2014.  On July 1, 2014, the Veteran was again assigned a 100 percent disability evaluation as a result of having to undergo a second total left knee replacement, which currently remains in effect.  As a result of the RO's actions, the Board has listed the issue as such on the title page of the decision.  

As to the right knee, while the Board, in its previous decision, assigned a 100 percent disability evaluation until May 12, 2012, as a result of the Veteran's right total knee replacement, the RO subsequently assigned the 100 percent disability evaluation through June 30, 2012, and assigned a 30 percent disability evaluation thereafter.  As a result of the RO's actions, the Board has listed this issue as such on the title page of this decision. 

The Veteran appeared at a  hearing before a local hearing officer at the RO in June 2010.  A transcript of the hearing is of record.  

The Board remanded the left and right knee disorder issues for further development in October 2012.  The requested development has been accomplished and complies with the Board's directives.  

In a February 2015 rating determination, the RO denied service connection for Hepatitis C on the basis that new and material evidence had not been received to reopen the previously denied claim.  In March 2015, the Veteran filed a notice of disagreement with the denial.  To date, a statement of the case has not been issued.  

The issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for Hepatitis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period prior to September 16, 2008, the Veteran was not shown to have left knee extension to less than 0 degrees or flexion limited to less than 120 degrees, with only slight subluxation/lateral instability being demonstrated.  

2.  For the time period from November 1, 2008 to January 13, 2011, the Veteran was shown to have left knee extension limited to no less than 5 degrees and no more than 10 degrees, and flexion limited to no less than 90 degrees, with only slight subluxation/lateral instability being demonstrated.  

3.  For the time period from to January 14, 2011, to November 27, 2012, the Veteran was not shown to have left knee extension to less than 0 degrees or flexion limited to less than 90 degrees, with only slight subluxation/lateral instability being demonstrated.  

4.  For the time period from November 27, 2012 to January 31, 2013, the Veteran was shown to have left knee extension to no less than 0 degrees. and flexion limited to 30 degrees when considering limitation of motion caused by pain, with no more than slight subluxation/lateral instability being demonstrated.

5.  For the time period from April 1, 2014 to July 1, 2014, the Veteran's left failed total knee replacement resulted in pain and weakness, with Veteran being noted to have increased laxity with varus/valgus stress, the tibial component in valgus, and increasing lucency being found under the cement mantle of the tibial plate.  

6.  The Veteran's right total knee replacement residuals are not shown to be manifested by severe weakness or severe painful motion, nor is extension limited to 30 degrees, nor is there nonunion of the tibia and fibula with loose motion, requiring a brace.

CONCLUSIONS OF LAW 

1.  The criteria for a rating in excess of 10 percent for left knee degenerative joint disease, based upon limitation of motion, prior to September 16, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2014).
 
2.  The criteria for a 10 percent disability evaluation, and no more, for left knee degenerative joint disease based upon subluxation/lateral instability were met prior to September 16, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2014).

3.  The criteria for a 10 percent rating, and no more, for left knee degenerative joint disease, based upon limitation of limitation of flexion, were met from November 1, 2008 to January 13, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4.  The criteria for a 10 percent rating, and no more, for left knee degenerative joint disease, based upon limitation of extension, were met from November 1, 2008 to January 13, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).

5.  The criteria for a 10 percent disability evaluation, and no more, for left knee degenerative joint disease, based upon subluxation/lateral instability, were met from November 1, 2008 to January 13, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2014).

6.  The criteria for a 20 percent rating for left knee degenerative joint disease, based upon limitation of motion, specifically flexion, were met from November 27, 2012 to January 31, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5262 (2014).

7.  The criteria for a 10 percent disability evaluation, and no more, for left knee degenerative joint disease, based upon subluxation/lateral instability, were met from November 27, 2012 to January 31, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2014).

8.  The criteria for a 60 percent evaluation for postoperative residuals of a left total knee replacement were met from April 1, 2014 to July 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) , 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2014). 

9.  The criteria for a rating in excess of 30 percent for a right knee disorder, status post total knee replacement, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2014).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for increased evaluations, the RO, in a February 2008 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims. The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The February 2008 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

In conjunction with his increased evaluation claims, the Veteran was afforded VA examinations in March 2008, February 2012, and November 2012.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He also appeared at a hearing before a local hearing officer.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.



Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2014). 

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  The General Counsel further held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Prosthetic replacement of a knee joint, for one year following implantation of the prosthesis warrants a 100 percent rating.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation will be assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, the knee replacement is rated by analogy to 38 C.F.R. Part 4, DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71, DC 5055.  The minimum rating assigned will be 30 percent. 

Under DC 5256, favorable ankylosis of the knee, ankylosis in flexion between 10 degrees and 20 degrees warrants a 40 percent evaluation; ankylosis in flexion between 20 degrees and 45 degrees warrants a 50 percent evaluation; and extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5256.


Left Knee

The Veteran maintains that the symptomatology associated with his left knee disorder warrants evaluations in excess of those currently assigned throughout the course of the appeal.  

Treatment records associated with the claims folder reveal that at the time of a Janaury 2008 outpatient visit, the Veteran reported worsening pain and popping of the left knee.  He also noted having swelling in the left knee.  He stated that the left knee was giving way and would throw him.  He was noted to have had the knee aspirated a few weeks earlier.  

Physical examination revealed mild effusion of the left knee with no erythema or warmth.  Range of motion was from 0 to 120 degrees.  The knee was stable to varus and valgus stress.  McMurray and modified Apley's testing were negative.  A diagnosis of left knee pain with giving way, with brief reduction of pain from cortisone injection, was rendered.  The examiner indicated that the Veteran had cartilage loss with pain which was causing the giving way or some mechanical symptoms of a torn meniscus, which is where he localized the majority of the pain.  

X-rays taken of the left knee later that month revealed a small degenerative tear of the posterior horn of the medial meniscus with superior articular extension.  The tear mainly involved the free edge of the medial meniscus.  

At the time of a March 2008 VA examination, the Veteran reported pain in the knee which increased with standing/walking.  He also indicated that the knee gave out and caused him to fall.  He had had two previous arthroscopic surgeries in the past on the left knee.  He stated that the symptoms had become progressively worse and that Motrin provided minimal relief.

The Veteran reported that he was in constant pain, which was aggravated by standing or walking more than  500-1000 yds.  Stiffness was present but there was no weakness.  There were no episodes of dislocation or subluxation and no episodes of locking.  There was also no effusion, as fluid had been removed in Janaury 2008.  There was also no swelling, heat, or redness.  The Veteran was a hotel manager and had lost several days of work due to swelling and pain of the knees.  The Veteran stated that he rarely used a cane and had a left knee brace.  There was no inflammatory arthritis.  The Veteran indicated that he could only stand for 20 minutes.  

Physical examination revealed no evidence of abnormal weight-bearing.  Examination of the knee revealed crepitation.  There were no clicks or snaps, grinding, instability, patella abnormality, meniscus abnormality, or other knee abnormality.  

Active and passive motion were from 0 to 145 degrees, with no additional loss on repetitive motion.  There was no inflammatory arthritis or joint ankylosis.  A MRI of the knee revealed degenerative changes and a torn medial meniscus.  X-rays showed degenerative changes and chondromalacia.  The examiner rendered a diagnosis of degenerative joint disease with chondromalacia and a torn medial meniscus.  

At the time of an April 2008 orthopedic visit, the Veteran reported having some occasional giving way of the knee.  Physical examination revealed near full range of motion with patellofemoral crepitation and mid joint line tenderness.  The knee was stable in all planes and there was no effusion.  

At the time of a June 2008 outpatient visit, the Veteran indicated that the last cortisone injection was only helpful for a few days.  He stated that the knee pain was worse in the morning and when he laid down at night.  Physical examination revealed medial joint line tenderness, pain with patellar compression, a stable knee, range of motion from 0 to 130 degrees, no effusion, and no lateral tenderness.  X-rays revealed slight valgus and mild joint narrowing.

At the time of a September 2008 pre-surgery visit, the Veteran reported having left knee pain with mechanical symptoms.  He rated the pain as 8/10.  The pain was both dull and sharp.  Activity increased the pain.  Physical examination revealed mild effusion, stable varus/valgus, medial joint line tenderness, 1A Lachman test, positive patellar grind, crepitus with motion, and range of motion from 0 to 120 degrees.  A diagnosis of left knee medial meniscus tear with daily pain and mechanical symptoms was rendered.  

The Veteran underwent arthroscopy with partial medial meniscectomy and chondroplasty on September 16, 2008.  As noted above, a temporary total disability evaluation was assigned until November 1, 2008.  

At the time of December 2008 visits, the Veteran reported that his left knee was much improved.  Physical examination revealed no ecchymosis, erythema, effusion, or warmth.  Touch point tenderness was present in the medial joint line.  The Veteran's gait was antalgic and he was unable to squat.  Range of motion was from 5 to 110 degrees.  Strength was 5/5.  Ligamentous examination was negative for Lachman's, MCL, LCL, anterior drawer, posterior drawer, and pivot/reverse pivot shift testing.

Meniscus examination revealed that McMurray testing reproduced pain.  There was medial joint line tenderness, and squat/duck walk test was positive.  Diagnoses of status post left meniscectomy, doing well, were rendered.  

At the time of a September 2009 outpatient visit, the Veteran stated that his left knee was worsening.  He had sharp/stabbing pain along the medial joint line and under the patella.  It was worse with knee flexion.  Extension nearly caused him to pass out.  His knee would bind up but there was no locking.   Physical examination of the knee revealed no effusion.  Range of motion was from 5-110 degrees without pain, 5-120 with pain.  There was touch point tenderness along the medial joint line pain with hip rotation.  The knee was stable to varus/valgus stress.  Anterior/posterior drawer, patellar grind, and patellar apprehension were all positive.  X-rays revealed preserved joint space notable for absence of evident arthritic changes.  

At his June 2010 hearing, the Veteran testified that he had to take Tylenol for his knee pain and that he slept with his knees elevated.  He also reported having hinge braces for both knees.  He indicated that there was no cartilage in the knee.  

At the time of a September 2010 visit, the Veteran was noted to have range of motion from 10 to 90 degrees with 5/5 strength.  

At the time of a January 2011 outpatient visit, the Veteran was noted to have 3-/5 strength and range of motion from 0 to 100 degrees.  Popping and grinding of the knee were present.  Anterior and Posterior drawer, McMurray, Valgus/Varus stress, bounce home, Clark's sign, and patella apprehension tests, were all negative.  

Later that month, the Veteran was again noted to have 3-/5 strength with range of motion from 0 to 115 degrees.  At the time of Janaury 20 & 25, 2011 visits, the Veteran was found to have 3-/5 strength with range of motion from 0 to 120 degrees.  

At the time of a February 2011 visit, the Veteran was found to have 5/5 strength with range of motion from 0 to 120 degrees.  In March 2011, the Veteran was found to have 5/5 strength and range of motion from 0 to 130 degrees.  

At the time of a February 2012 VA examination, the Veteran reported that his left knee would lock up and that he had pain everywhere.  He noted that the knee would give out and that standing made it worse, while propping it up made it better.  Swelling was present but there was no redness.  The Veteran took medication for the pain.  

Physical examination revealed range of motion from 0 to 90 degrees, with pain at 90 degrees.  Range of motion remained the same with repetitive testing.  The examiner noted that the Veteran had pain on movement.  There was also tenderness to palpation on the soft tissues.  Strength was 5/5 for flexion and extension.  Lachman, posterior drawer, and varus/valgus testing were all normal. There was no evidence of patellar subluxation/dislocation.  The examiner noted that the Veteran had a meniscal tear, frequent episodes of joint locking, frequent episodes of joint pain, and frequent episodes of joint effusion.  He noted that the Veteran had pain as a result of his meniscectomy.  The Veteran used a cane on a regular basis to walk.  The examiner stated that the Veteran could not stand for a prolonged period and could not walk more than 20 minutes without rest.  

At the time of an October 2012 outpatient visit, the Veteran was noted to have range of motion from 5 to 130 degrees with stability on ligamentous testing, touch point tenderness for the midline joint, with no effusion and negative McMurray testing.  

In its October 2012 remand, the Board noted that in the February 2012 Disability Benefits Questionnaire (DBQ), the examiner noted that the Veteran had undergone a left knee meniscectomy in 2010.  It observed that the clinical evidence established that he underwent a right knee arthroplasty with chondroplasty and partial medial meniscectomy on November 24, 2010.  The clinical evidence of record did not document a left knee meniscectomy in 2010.  The Board noted that it was not clear whether the February 2012 examiner identified the incorrect knee or whether records reflecting a left knee meniscectomy were missing from the claims file.  The Board noted that a new VA examination was required to determine whether the Veteran underwent a left knee meniscectomy and the current severity of his knee disorder.

In accordance with the Board remand, the Veteran was afforded a VA examination in November 2012.  The examiner diagnosed the Veteran as having degenerative arthritis of the left knee, status post arthroscopy with partial medial meniscectomy.  The Veteran stated that he currently had constant pain and swelling in his knee.  He also reported that he had limited range of motion in his knees, which impacted mobility of the knees.  He further noted having occasional flare-ups of pain, for which he took medication.  He had difficulty going up stairs when these occurred.  Range of motion testing revealed flexion to 45 degrees, with painful motion beginning at 30 degrees.  Extension was to 0 degrees.  Range of motion remained the same with repetitive testing.  The examiner indicated that the Veteran had less movement than normal, weakened movement, incoordination/impaired ability to execute skilled moves, pain on movement, swelling, and disturbance of locomotion.  The Veteran also had tenderness to palpation for the joint line and soft tissues.  Strength was 4/5 for flexion and extension.  Lachman, posterior drawer, varus/valgus testing were all normal.  There was no evidence of recurrent subluxation/dislocation.  The Veteran was noted to have had a meniscectomy in September 2008.  He had had a meniscal tear, frequent episodes of joint pain and frequent episodes of effusion.  The Veteran was noted to constantly use a cane as a result of both knee disorders.  There was no x-ray evidence of patellar subluxation.  

At the time of a Janaury 14, 2013 outpatient visit, the Veteran was noted to have 10/10 pain in his left knee.  He was reported to be working full-time although he planned to take time off for his surgery.  

The Veteran underwent a left total knee replacement on Janaury 30, 2013, and was assigned a 100 percent disability until April 1, 2014, at which time he was assigned a 30 percent disability evaluation. 

At the time of a June 25, 2014, VA outpatient visit, the Veteran was noted to have undergone the left TKA in Janaury 2013 and indicated that the surgery never felt right.  He was noted to have flexion instability and there was an increasing lucency beneath the cement mantle.  The Veteran reported having pain in the proximal medial tibia and of having to use a cane.  He avoided stairs as he feared the knee would give out.  The Veteran reported having pain of 5/10 in the knee.  

Physical examination revealed that left knee alignment was neutral to slight valgus alignment.  There was moderate effusion.  The incision was well-healed.  There was no erythema or drainage.  The knee was stable to varus and valgus stress in extension.  At 90 degrees of flexion, the Veteran appeared to have increased laxity with varus/valgus stress and in the AP plane.  He was tender over the proximal medial tibia at the joint line.  Patellofemoral crepitus was present with passive range of motion.  X-rays revealed increasing lucency beneath the medial cement mantle of tibial baseplate.  The tibial component did not appear grossly loose and the tibial component was in valgus.  A diagnosis of failed left total knee arthroplasty was rendered.  

Rating for the Time Period Prior to September 16, 2008

The Board finds that the weight of the evidence, lay and medical, prior to September 16, 2008 demonstrates that a separate 10 percent disability evaluation for subluxation/instability is warranted.  

With regard to the left knee, the Veteran has been found to have full extension at the time of each VA examination and outpatient visit prior to the September 2008 surgery, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the left knee, the Veteran was not shown to have flexion to less than 120 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation would be warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran met the criteria for a separate 10 percent disability evaluation for subluxation/instability during this time period.  The Veteran reported and was noted to have a instability of his left knee, with a diagnosis of left knee pain with giving way, with brief reduction of pain from cortisone injection being rendered at the time of a January 2008 outpatient visit.  The Board equates this with slight instability of the left knee.  An evaluation in excess of 10 percent was not warranted as the Veteran was not shown to have moderate subluxation/instability during this time period, as evidenced by no findings of instability, dislocation, or locking at the time of the March 2008 VA examination, knee stability at the April 2008 visit, no more than slight valgus at the June 2008 visit, and only 1A Lachman testing findings at the time of the September 2008 outpatient visit.  



Rating for the Time Period from November 1, 2008 through Janaury 13, 2011

The Board fines that the weight of the evidence, lay and medical, for the time period between November 1, 2008 through January 13, 2011 support a 10 percent rating, but no more, for limitation of extension of the left knee.  As it relates to extension, the Veteran was noted to have extension limited to 5 degrees at the time of December 2008 and September 2009 outpatient visits and to 10 degrees at the time of a September 2010 visit.  Extension was 0 degrees until a Janaury 13. 2011 visit.  As the Veteran has been shown to have limitation of motion, although noncompensable for rating purposes prior to September 2010, in conjunction with his arthritis, a 10 percent disability evaluation would be warranted under 5261 for the 5 degree readings, see VAOPGCPREC 9-98; VAOPGCPREC 9-2004, while a 10 percent rating, and no more, would be warranted for the 10 degree loss on a schedular basis.  

As it relates to flexion of the left knee, the Veteran was not shown to have flexion to less than 90 degrees at the time of any VA outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation would be warranted under Diagnostic Code 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004.

Testing performed during this time period, along with the reports and testimony of the Veteran also demonstrate that the Veteran was found to have slight instability of the left knee for the time period in question.  As such a separate 10 percent disability evaluation would also be warranted for this time period.  Treatment records do not reveal that the Veteran had moderate instability/subluxation for the time period in question.  

For the Time Period from January 14, 2011 to November 27, 2012

With regard to the left knee, the Veteran was found to have full extension at the time of each VA examination and outpatient visit during this time period, with the exception of a 5 degree reading on one occasion in October 2012, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the left knee, the Veteran was not shown to have flexion to less than 90 degrees at the time of any VA examination or outpatient visit during the time period in question.  As the Veteran has been shown to have limitation of motion, although it be noncompensable for rating purposes, in conjunction with his arthritis, a 10 percent disability evaluation would be warranted under 5260.  See also VAOPGCPREC 9-98; VAOPGCPREC 9-2004;

Resolving reasonable doubt in favor of the Veteran, the Board will continue the 10 percent disability evaluation for subluxation/instability during this time period.  The Veteran reported having locking/instability during this time period.  An evaluation in excess of 10 percent was not warranted as the Veteran was not shown to have moderate subluxation/instability during this time period, as evidenced by normal findings on Lachman, drawer, and varus/valgus testing at the time of the February 2012 VA examination.  

For the time Period from November 27, 2012, to January 30, 2013

With regard to the left knee, the Veteran was found to have full extension at the time of the November 2012 VA examination, with no additional limitation of motion after repetitive use and no limitation of motion being shown in any visit prior to the January 2013 surgery.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the left knee, the Veteran was shown to have flexion to 45 degrees at the time of the November 2012 VA examination; however, painful motion was noted to start at 30 degrees.  Resolving reasonable doubt in favor of the Veteran, the Board will find limitation of flexion to 30 degrees, warranting a 20 percent disability evaluation.  An evaluation in excess of 20 percent is not warranted as the Veteran was not shown to have limitation of flexion to less than 30 degrees even with repetitive motion.  

Resolving reasonable doubt in favor of the Veteran, the Board will continue the 10 percent disability evaluation for subluxation/instability during this time period.  The Veteran reported having to constantly use a cane and having constant pain and swelling in his knees which limited his mobility and caused him to have trouble with stairs during flare-ups.  An evaluation in excess of 10 percent was not warranted as the Veteran was not shown to have moderate subluxation/instability during this time period, as evidenced by normal findings with Lachman, drawer, varus/valgus testing at the time of the November 2012 VA examination.  

For the Time Period From April 1, 2014 to July 1, 2014

For the time period between the end of the Veteran's period of convalescence for his first left TKR and his second surgery, which occurred in July 1, 2014, the Board will assign a 60 percent disability evaluation, the highest allowable schedular evaluation allowable for residuals following knee replacement surgery.  Subsequent to the surgery, the Veteran complained of pain and weakness, with Veteran being noted to have increased laxity with varus/valgus stress, and the tibial component in valgus, along with increasing lucency being found under the cement mantle of the tibial plate, with the VA physician diagnosing the Veteran as having a failed total knee replacement.  

A higher rating is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162, 5163, 5164 (providing that amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action all warrant a 60 percent rating) (2014).  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2013). 

In this case, the Veteran is in receipt of the maximum 60 percent rating for the left knee disability from April 1, 2014, to July 1, 2014.  Thus, a rating in excess of 60 percent for the left knee is not warranted as a matter of law during this time frame. 

Right Knee

In its prior decision, the Board addressed the appropriate ratings for the Veteran's right knee disorder for the time period up until May 12, 2012.  Thereafter, as a result of the Veteran's right total knee replacement, the RO subsequently assigned the 100 percent disability evaluation through June 30, 2012, and assigned a 30 percent disability evaluation July 1, 2012.  As such, the Board will now address the appropriate rating for the Veteran's right total knee replacement from July 1, 2012.  

The Veteran maintains that the symptomology associated with his service-connected right total knee replacement warrants an evaluation in excess of the 30 percent disability evaluation which has been currently assigned.  

At the time of an October 2012 VA outpatient visit, the Veteran was found to have range of motion from 0 to 130 degrees with stable varus/vagus testing, and a patella which tracked well.  

At the time of a November 2012 VA examination, the Veteran was diagnosed as having degenerative arthritis of the right knee, status post total knee replacement with residual scars.  The Veteran reported having constant pain, swelling, and limited range of motion, which impacted his mobility.  He stated that he had flare-ups which caused him to take ibuprofen and Tramadol.  He indicated that during flare-ups, he had difficulty going up and down stairs.  Right knee flexion was to 45 degrees, with pain at 30 degrees.  Extension was to 0 degrees.  Range of motion testing did not change with repetitive motion.  The Veteran was noted to have less movement than normal, weakened movement, incoordination, impaired ability to execute skilled moves smoothly, pain on movement, swelling, and disturbance of locomotion.  Strength was 4/5 with extension and flexion.  Normal findings were reported for joint stability testing and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had intermittent residuals of weakness, pain or limitation of motion.  The Veteran was noted to use a cane on a constant basis.  The examiner indicated that the Veteran had difficulty going up and down stairs, could not perform tasks that required kneeling or squatting, and required the use of a cane to assist with ambulation.   

In support of his claim, the Veteran submitted several statements.  In a May 2013 statement, the Veteran's brother indicated that the Veteran was in pain and had to use a cane to walk with.  He stated that it really showed on his face that he was in so much pain.  He indicated that the Veteran's knees gave him many problems. 

In a May 2013 statement, the Veteran's mother indicated that the Veteran could not walk because of knee pain.  She also stated that he could no longer drive due to the knee pain.  She noted that the Veteran took medications every day which did not help with the knee pain.  

At the time of a June 2014 VA outpatient visit, the Veteran indicated that he loved his right total knee replacement.  Physical examination performed at that time revealed that the right knee was in neutral alignment.  Range of motion was from 0 to 125 degrees.  The knee was stable to varus/valgus and anterior posterior stress testing.  While left knee pain was noted, there was no indication of right knee pain noted.

At the time of a September 2014 VA outpatient visit, the Veteran was noted to have active range of motion from 0 to 120 degrees and passive range of motion from 0 to 126 degrees.  

Upon review, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that a higher rating for the right knee disability is warranted.  The November 2012 VA examiner specifically indicated that the Veteran's right knee replacement resulted in intermittent residuals of weakness, pain or limitation of motion, the criteria necessary for a 30 percent disability evaluation.  While the Veteran submitted several statements in support of his claim, the statements referred to both of the Veteran's knees collectively not to each knee.  Moreover, the Veteran, at the time of his July 2014 outpatient visit indicated that he loved his right total knee replacement and there was no indication that he reported any right knee pain or weakness.  These finding are simply not consistent with the requirements for a 60 percent rating under Code 5055, which requires severe painful motion or weakness in the affected extremity. 

The Board also finds that a higher rating is not warranted under DCs 5256, 5261, or 5262.  Initially, the Board notes that the Veteran has been shown to have full extension of the knee.  Therefore, a higher rating is not warranted under DC 5261.  In addition, while there is some limitation of flexion of the right knee, the weight of the evidence does not show that the right knee is ankylosed to any degree.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because the veteran is able to move his right knee joint, by definition, it is not immobile.  

The criteria have also not been met for a 40 percent rating under DC 5262, which requires nonunion of the tibia and fibula with loose motion requiring a brace.  X-rays of the right knee indicated that the prosthesis component was in the proper position.  

The Board has considered whether an increased disability rating is warranted for the Veteran's right knee disability based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 , 4.45 and 4.59 and the Court's holding in DeLuca.  The clinical findings of record, however, do not reflect impairment that warrants a higher rating.  Therefore, although there is evidence that the Veteran's right knee disability is productive of pain, the weight of the evidence does not demonstrate functional loss which would warrant a higher rating under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criterion contemplates the symptoms and impairment caused by the service-connected left and right knee disorders.  The symptoms associated with these disabilities include complaints of pain on motion, instability and limited motion of the knees.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  Also the criteria listed under DC 5257 contemplates subluxation/instability.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal is not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities present disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such an inferred claim has not been raised by the Veteran and is not raised by the record.  


ORDER

A rating in excess of 10 percent for left knee degenerative joint disease based upon limitation of motion prior to September 16, 2008 is denied.
 
A 10 percent disability evaluation, and no more, for left knee degenerative joint disease based upon subluxation/lateral instability prior to September 16, 2008, is granted. 

A 10 percent rating, and no more, for left knee degenerative joint disease based upon limitation of limitation of flexion from November 1, 2008 to January 13, 2011, is granted.  

A 10 percent rating, and no more, for left knee degenerative joint disease based upon limitation of limitation of extension from November 1, 2008 to January 13, 2011, is granted. 

A 10 percent disability evaluation, and no more, for left knee degenerative joint disease based upon subluxation/lateral instability from November 1, 2008 to January 13, 2011, is granted.  

A 20 percent disability evaluation for left knee degenerative joint disease, based upon limitation of motion, specifically flexion, from November 27, 2012 to Janaury 31, 2013, is granted.  

A 10 percent disability evaluation, and no more, for left knee degenerative joint disease based upon subluxation/lateral instability from November 27, 2012 to January 31, 2013, is granted.  

A 60 percent disability evaluation for postoperative residuals of a left total knee replacement from April 1, 2014 to July 1, 2014, is granted.  

	(CONTINUED ON NEXT PAGE)


A disability evaluation in excess of 30 percent for a right knee disorder, status post total knee replacement, is denied.


REMAND

With regard to the claim of service connection for Hepatitis, following the denial of service connection for this claim in February 2015, the Veteran filed a notice of disagreement in March 2015.  To date, a statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection for Hepatitis.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


